Case 3:20-cv-00134-RLY-MPB Document 1 Filed 06/04/20 Page 1 of 7 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             EVANSVILLE DIVISION

DIANA DYSON,                               )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )       CAUSE NO: 3:20-cv-134
                                           )
HYDROMAX USA, LLC                          )
                                           )
       Defendant.                          )

                    COMPLAINT AND DEMAND FOR JURY TRIAL

                                    I. NATURE OF THE CASE

       1.     This is an action brought by Plaintiff, Diana Dyson (“Dyson”), by counsel,

against Defendant, Hydromax USA LLC (“Defendant”), for violating Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e et. seq.

                                         II. PARTIES

       2.     Dyson is a citizen of the United States, the State of Indiana, and, at all

times relevant to this litigation, resided within the geographical boundaries of the

Southern District of Indiana.

       3.     Defendant is a corporation that maintains offices and conducts business in

the Southern District of Indiana.

                                III. JURISDICTION AND VENUE

       4.     Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. §1331 and 42 U.S.C. §2000e-5(f)(3).


                                               1
Case 3:20-cv-00134-RLY-MPB Document 1 Filed 06/04/20 Page 2 of 7 PageID #: 2




       5.       Defendant is an “employer” as that term is defined by 42 U.S.C. §2000e(b).

       6.       At all times relevant to this action, Dyson was an “employee” as that term

is defined by 42 U.S.C. §2000e(f).

       7.       Dyson exhausted her administrative remedies by timely filing a Charge of

Discrimination     against   Defendant      with   the   Equal   Employment   Opportunity

Commission and files this complaint within ninety (90) days of receipt of her Notice of

Right to Sue.

       8.       A substantial part of the events, transactions, and occurrences concerning

this case arose in the geographical environs of the Southern District of Indiana;

therefore, venue is proper in this Court.

                                IV. FACTUAL ALLEGATIONS

       9.       Dyson, who is female, was hired by the Defendant on or about March 16,

2016. She held the position of Director of Human Resources upon her discharge on or

about June 18, 2019.

       10.      At all times relevant, Dyson met or exceeded Defendant’s legitimate

performance expectations.

       11.      Dyson was the only female who held a Director-level position with the

Defendant. The other five Director-level positions were held by Mark Congdon, Jeff

Griffiths, David Stiger, Shane Majetich, and Zollen Banks.

       12.      Dyson was paid an annual salary of $77,000; her male counterparts were

paid over $100,000 per year and were referred to as “The Boys.”


                                               2
Case 3:20-cv-00134-RLY-MPB Document 1 Filed 06/04/20 Page 3 of 7 PageID #: 3




      13.    Defendant’s CEO is Steve Lacy; the Executive Director was Mark

Wallbom; the COO was Tom Hayes, and its CFO was Randall Wilson, to whom Dyson

directly reported.

      14.    During her tenure, Dyson opinion and suggestions were – many times -

ignored due to her gender. Moreover, there were quarterly meetings of Directors and

upper-level management; however, Dyson was excluded from those meetings because

the males wanted to be able to “speak freely” and they were concerned about “EEOC

Charges.” Dyson had previously engaged in a protected activity when she reported

Griffiths for making sexually harassing remarks to female employees and the

Defendant’s solution was to remove Dyson from the meetings.

      15.    Additionally, Dyson’s male peer, Jason Todd, was invited to these

meetings and to dinner with Mr. Hayes and the Directors, if they were in town, while

Dyson was excluded. Further, Mr. Todd was paid more than Dyson despite his poor

performance and Payroll being transferred from him to Dyson.

      16.    When Dyson was reassigned to report to Wilson, CFO, around December

2017, Wilson stated to Dyson that she would be more involved in the Director

conference calls regarding finance, budget, etc. Dyson regularly tried to have meetings

and address HR issues and projects she was handling with Wilson; however, many

times these requests were ignored or forwarded to Operations.

      17.    For the two years prior to her termination, Dyson’s male peers received

higher merit pay increases. In 2018 the male Controller received the standard 3%


                                           3
Case 3:20-cv-00134-RLY-MPB Document 1 Filed 06/04/20 Page 4 of 7 PageID #: 4




increase plus a $5000 merit increase. Dyson received only a 3% standard increase even

thought she performed substantially more job duties. Even when the Defendant went

through a fair pay review and it was revealed how underpaid Dyson was, Defendant

refused to increase her salary.

       18.      On or about June 18, 2019, Dyson was terminated from her position.

Defendant contended that it was merging the HR and Safety departments and Dyson’s

position was given to a male. Moreover, Dyson was not allowed to apply for the

position. Dyson was given no training in her position, she was subjected to a hostile

work environment due to her sex, subjected to different terms and conditions of

employment due to her sex, paid less than similarly-situated males, and terminated on

the basis of her sex and/or for having engaged in a protected activity.

                                  V. LEGAL ALLEGATIONS

                              COUNT II – SEX DISCRIMINATION

       19.      Paragraphs one (1) through eighteen (18) of Dyson’s Complaint are hereby

incorporated.

       20.      Defendant violated Dyson’s rights as protected by Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §2000e et seq by subjecting her to disparate treatment, a

hostile work environment, paying her less than similarly-situated males, and

terminating her employment because of her sex.

       21.      Defendant's actions were intentional, willful and in reckless disregard of

Dyson’s rights as protected by Title VII.


                                              4
Case 3:20-cv-00134-RLY-MPB Document 1 Filed 06/04/20 Page 5 of 7 PageID #: 5




       22.    Dyson has suffered and continues to suffer harm as a result of

Defendant’s unlawful actions.

                                 COUNT II: RETALIATION

       23.    Paragraphs one (1) through twenty-two (22) of Dyson’s Complaint are

hereby incorporated.

       24.    Defendant unlawfully retaliated against Dyson by terminating her

employment after she engaged in a protected activity.

       25.    Defendant’s actions were intentional, willful, and in reckless disregard of

Dyson’s rights as protected by Title VII.

       26.    Dyson suffered damages as a result of Defendant’s unlawful actions.

                                 VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Diana Dyson, by counsel, respectfully requests that this

Court find for Plaintiff and:

       1.     Reinstate Plaintiff to the position, salary and seniority level she would

have enjoyed but for Defendant’s unlawful employment actions, or award her front pay

in lieu thereof;

       2.     Pay Plaintiff's lost wages and benefits;

       3.     Pay to Plaintiff compensatory damages, damages for emotional distress

and payment of uncovered medical bills and/or insurance premiums,

       4.     Pay to Plaintiff punitive damages;

       5.     Pay to Plaintiff pre- and post-judgment interest;


                                             5
Case 3:20-cv-00134-RLY-MPB Document 1 Filed 06/04/20 Page 6 of 7 PageID #: 6




     6.    Pay Plaintiff's costs and attorney fees incurred in litigating this action;

           and,

     7.    Provide any further equitable relief this Court sees fit to grant.




                                        Respectfully submitted,

                                        /s/ Lauren E. Berger_________________
                                        Lauren E. Berger, Atty. No. 29826-19
                                        Kyle F. Biesecker, Atty. No. 24095-49
                                        BIESECKER DUTKANYCH & MACER, LLC
                                        411 Main Street
                                        Evansville, IN 47708
                                        Telephone: (812) 424-1000
                                        Facsimile:    (812) 424-1005
                                        Email:        lberger@bdlegal.com
                                                      kfb@bdlegal.com

                                        Attorneys for Plaintiff, Diana Dyson




                                           6
Case 3:20-cv-00134-RLY-MPB Document 1 Filed 06/04/20 Page 7 of 7 PageID #: 7




                             DEMAND FOR JURY TRIAL

      The Plaintiff, Diana Dyson, by counsel, respectfully requests a jury trial for all

issues deemed triable by jury.




                                         Respectfully submitted,

                                         /s/ Lauren E. Berger_________________
                                         Lauren E. Berger, Atty. No. 29826-19
                                         Kyle F. Biesecker, Atty. No. 24095-49
                                         BIESECKER DUTKANYCH & MACER, LLC
                                         411 Main Street
                                         Evansville, IN 47708
                                         Telephone: (812) 424-1000
                                         Facsimile:    (812) 424-1005
                                         Email:        lberger@bdlegal.com
                                                       kfb@bdlegal.com

                                         Attorneys for Plaintiff, Diana Dyson




                                            7
